In opposition to the plaintiffs prima facie showing that the defect which caused her trip-and-fall accident was created by the defendant’s negligence in repairing the roadway in question (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]), the defendant failed to raise a triable issue of fact (see CPLR 3212 [b]). Furthermore, proof that a dangerous condition is open and obvious does not preclude a finding of negligence against a landowner for the failure to maintain the property in a safe condition, but is relevant on the issue of the plaintiffs comparative negligence (see Cupo v Karfunkel, 1 AD3d 48, 52 [2003]). Accordingly, the Supreme Court properly awarded summary judgment to the plaintiff on the issue of the defendant’s negligence. Fisher, J.E, Angiolillo, Dickerson and Belen, JJ., concur.